tcmemo_1998_328 united_states tax_court emil fankhauser petitioner v commissioner of internal revenue respondent docket no filed date kenneth j freeman for petitioner carol a szczepanik for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code in effect for the year rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure an addition_to_tax under sec_6651 in the amount of dollar_figure and an accuracy- related penalty under sec_6662 in the amount of dollar_figure the issues for decision are whether petitioner is entitled to a deduction for a loss from an s_corporation and whether the understatement if any of tax required to be shown on petitioner's federal_income_tax return was due to his negligence or disregard of rules or regulations the resolution of the first issue depends upon whether a valid s_corporation_election was filed by the corporation to which the loss is attributable findings_of_fact some of the facts have been stipulated and are so found petitioner filed an untimely federal_income_tax return for the year on date at the time the petition was filed he resided in westlake ohio in petitioner established and incorporated under ohio law fankhauser management inc management petitioner was the sole shareholder of management during all relevant periods management was formed in order to operate a teenage activity center although there is conflicting evidence on the precise date it appears that the business of management began in date on date petitioner met with john herman a certified_public_accountant in mr herman's office on behalf of management mr herman had prepared and signed a form ss-4 application_for employer_identification_number mr herman also prepared a form_2553 election by a small_business_corporation that was signed by petitioner in his capacity as a consenting shareholder and president of management the form_2553 listed the effective date of the election to be date mr herman placed both forms in an envelope addressed to respondent's cincinnati service_center the service_center and gave the envelope to petitioner mr herman prepared a form_1120s u s income_tax return for an s_corporation on behalf of management for the year after accounting for various items of income and deductions the return reflected an ordinary_loss from business activities in the amount of dollar_figure the return was received by the service_center on date in a letter dated date management was notified by the service_center that the return could not be processed because the internal_revenue_service had no record of management's election to be treated as an s_corporation the letter invited management to forward certain information in order to verify that a timely s_corporation_election had been filed mr herman responded to the letter from the service_center in a letter dated date in his letter mr herman indicated that the management's s_corporation_election was filed with the service_center at the same time that the form ss-4 was mailed a copy of the previously prepared form_2553 was enclosed with this letter mr herman also forwarded a letter dated date that was prepared by petitioner as president of management in response to the letter from the service_center in that letter petitioner represented that the form_2553 was filed at the same time that the form ss-4 was filed respondent's records do not indicate that a form_2553 was received from management during with respect to that year the records do acknowledge that such a form was received on date but the application was denied it appears that the reference in respondent's records to the form_2553 received in relates to the copy forwarded to the service_center by mr herman with his letter dated date the copy of the form ss-4 received on behalf of management and retained by respondent indicates that the document was transmitted to the service_center via facsimile fax on date respondent permits such applications to be made by fax and an employer_identification_number was assigned to management forms transmitted to respondent by fax are not processed on a schedule e included with his federal_income_tax return petitioner claimed a dollar_figure loss attributable to management in the notice_of_deficiency respondent disallowed the entire loss and provided the following explanation for the disallowance since we have no record of a valid small_business election filed on form_2553 to elect sub-chapter s the loss claimed on your form_1040 has been disallowed for respondent further determined that petitioner was liable for the addition_to_tax under sec_6651 because his return was filed late and that petitioner was liable for the negligence_penalty under sec_6662 opinion management's s election the dispute between the parties focuses upon whether management made a timely election to be treated as an s_corporation see sec_1362 if so then petitioner properly claimed a loss attributable to management on his federal_income_tax return see sec_1366 if not then respondent properly disallowed the loss so claimed an election to be treated as an s_corporation must be made in such manner as the secretary shall by regulations prescribe sec_1377 pursuant to sec_1_1362-6 income_tax regs a corporation elects under sec_1362 to be treated as an s_corporation by filing a form_2553 generally a document is considered filed with the internal_revenue_service when it is received by that agency 241_us_73 direct evidence of actual receipt of a document by the internal_revenue_service however is not always necessary in order to effectuate its filing we have held that proof that a document was properly mailed gives rise to a presumption that the document was delivered to and received by the person to whom it was addressed 92_tc_793 affd 909_f2d_1155 8th cir this presumption of delivery can operate as a substitute for direct evidence of actual receipt with respect to the filing of a document in situations where the taxpayer can establish that the document has been properly mailed but the internal_revenue_service denies having received the document furthermore with respect to certain documents including forms proof that the envelope that contained the document was properly addressed and sent by registered mail or certified mail constitutes prima facie evidence that the document was delivered and therefore filed sec_7502 sec_301 d proced admin regs in situations where the commissioner denies receipt of a document the court_of_appeals for the sixth circuit to which an appeal in this case lies has held that sec_7502 provides the exclusive means for a taxpayer to establish that the document has been mailed and thereby filed see 71_f3d_1228 6th cir affg tcmemo_1994_229 909_f2d_148 6th cir 784_f2d_728 6th cir holding that the provisions of sec_7502 supersede and extinguish the common_law presumption of delivery accord 599_f2d_44 2d cir but see 966_f2d_487 9th cir 909_f2d_1155 8th cir holding the enactment of sec_7502 had no effect on the common_law presumption of delivery according to petitioner when he left mr herman's office on date the forms and ss-4 were in a single envelope addressed to the service_center petitioner claims that he walked to a nearby u s post office and mailed the envelope the documents were not sent by certified or registered mail petitioner argues that because respondent received and processed the form ss-4 respondent must have received but misplaced or lost the form_2553 respondent denies having received an original form_2553 on behalf of management during respondent kept no record to establish whether such a form was also received by fax at the time the form ss-4 was however if so the form would not have been processed petitioner does not claim to have faxed the form_2553 to respondent or argue that transmission by fax was an appropriate way to file such a document there are obvious inconsistencies between petitioner's testimony and respondent's records petitioner claims that he mailed the form ss-4 on date but respondent's records indicate the document was received by fax on date petitioner claims that he also mailed the form_2553 on date but respondent's records indicate that no such document was received in under different circumstances we would be compelled to resolve these factual disputes however there is no need to do so in this case because we are bound to follow the above-cited line of cases decided by the court_of_appeals for the sixth circuit 54_tc_742 affd 445_f2d_985 10th cir petitioner's testimony regarding what he did is not so important as his testimony as to what he did not do that is send the form_2553 by certified or registered mail because respondent has denied receipt of the form_2553 in and because petitioner did not send that form by certified or registered mail the form cannot be considered filed carroll v commissioner supra surowka v united_states supra miller v united_states supra deutsch v commissioner supra absent the filing of a valid form_2553 management cannot be treated as an s_corporation for the year and petitioner is not entitled to deduct any loss attributable to the corporation it follows that respondent's adjustment in this regard must be sustained negligence_penalty sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to a taxpayer's negligence or disregard of rules or regulations sec_6662 and b negligence is defined to include any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 it is further defined as the failure to do what a reasonable person with ordinary prudence would do under the same or similar circumstances 85_tc_934 a taxpayer can avoid the imposition of the negligence_penalty by demonstrating that the underpayment_of_tax was due to reasonable_cause and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regardless of how management's form_2553 was actually transmitted to respondent we are satisfied that petitioner in good_faith believed that a valid s election had been made prior to the time that he filed his return consequently the imposition of the sec_6662 negligence_penalty is not warranted to reflect the foregoing and a concession by petitioner decision will be entered for respondent with respect to the deficiency and the addition_to_tax under sec_6651 and for petitioner with respect to the sec_6662 accuracy-related_penalty
